De Haven, J., concurring.
I concur in the judgment and in the foregoing opinion of Mr. Justice Fitzgerald. The language of the opinion in Dean v. Parker, 88 Cal. 289, is broad enough to justify the admission of the evidence held to be inadmissible in this case. But in Dean v. Parker, the declarations considered were those of the grantor sustaining his deed, and the attention of the court was not directly called to the admissibility of subsequent declarations of a grantor denying the fact of the previous delivery of a deed, and the general and somewhat inaccurate language of that opinion to the effect that upon a question relating to the delivery of a deed any declaration made by a grantor at the time of the alleged delivery, or subsequent thereto, would be relevant to the inquiry must be considered with reference to the particular facts then before the court.